       Case 3:19-cv-03811-CRB Document 35 Filed 04/21/20 Page 1 of 2




     ALLACCESS LAW GROUP
 1   Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3   irakli@allaccesslawgroup.com
     1400 Coleman Ave Ste F28
 4   Santa Clara, CA 95050
 5   Telephone: (408) 295-0137
     Fax: (408) 295-0142
 6
     Attorneys for DAVID B. KETROSER, Plaintiff
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11                                        SAN FRANCISCO DIVISION

12
       DAVID B. KETROSER,                              )    Case No. 19-cv-03811-CRB
13                                                     )
14                            Plaintiff                )    STIPULATION DISMISSING ACTION
                                                       )    WITH PREJUDICE
15     vs.                                             )
                                                       )
16     HOME DEPOT U.S.A., INC., et al.                 )
17                                                     )
                              Defendants.              )
18                                                     )
                                                       )
19                                                     )
20
21
             Plaintiff DAVID B. KETROSER (“Plaintiff) and Defendants HOME DEPOT U.S.A.,
22
     INC. and HD DEVELOPMENT OF MARYLAND, INC. (collectively, “Defendants”) stipulate
23
     through their undersigned counsel that this action be dismissed in its entirety with prejudice
24
     pursuant to FRCP 41(a)(1)(A)(ii) with each side bearing his/their own attorney fees, costs, and
25
     litigation expenses.
26
27
28

     Page 1 of 2
                       STIPULATION DISMISSING ACTION WITH PREJUDICE
       Case 3:19-cv-03811-CRB Document 35 Filed 04/21/20 Page 2 of 2




 1   Dated: April 21, 2020                                 /s/ Irene Karbelashvili
 2                                                         Irene Karbelashvili, Attorney for
                                                           Plaintiff DAVID B. KETROSER
 3
 4
 5   Dated: April 21, 2020                                 /s/ Hayley Grunvald
                                                           Hayley Grunvald, Attorney for Defendants
 6                                                         HOME DEPOT U.S.A., INC. and HD
                                                           DEVELOPMENT OF MARYLAND, INC.
 7
 8
 9
                                               Filer’s Attestation
10
              I, Irene Karbelashvili, hereby attest that I received concurrence from defense counsel in
11   the filing of this document.
12                                                 /s/ Irene Karbelashvili
13                                                 Irene Karbelashvili

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Page 2 of 2
                       STIPULATION DISMISSING ACTION WITH PREJUDICE
